Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 7, 2020 has been entered.

Drawings
In view of the amendment filed on 11/7/2020 canceling claims 5,12 and 19 the objections against the drawings for not showing claimed features in the office action of 7/7/2020 have been withdrawn. 

Claim Rejections - 35 USC § 112
In view of the amendment filed on 11/7/2020 clarifying the language of claim 15 the 112 rejections made against claims 15-16 and 18-20 in the office action of 7/7/2020 have been withdrawn. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-9, 13-16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0255944 to Baranski et al. (Baranski) (previously cited).
In reference to at least claim 1 
Baranski teaches dynamic fit adjustment for wearable electronic devices which discloses a method comprising: identifying one or more conditions pertaining to a wearable electronic device that includes an adjustable band (e.g. obtain conditions such as tightness, activity, humidity, location etc. and generating a signal that includes instructions to adjust the fit of a band, paragraphs [0067], [0091]-[0092], [0099]-[0100]); detecting an orientation of the wearable electronic device (e.g. accelerometer, gyroscopes, inertial measurement units, global positioning sensor, proximity sensor, etc. used to detect location and/or heightened activity, paragraphs [0172], [0282]); and automatically adjusting the adjustable band based on the detected orientation of the wearable electronic device (e.g. using the accelerometer, gyroscopes, inertial measurement units, global positioning sensor, proximity sensor, etc. to determine location and/or heightened activity, paragraphs [0172], [0282]; receiving a signal with an instruction to adjust the fit of a band based on location and/or heightened activity, paragraphs [0008], [0067], [0099]-[0100]). 
In reference to at least claim 2 
Baranski discloses wherein one of the conditions is an activity-based condition (e.g. physical activity, paragraphs [0010], [0100]), and wherein the method further comprises: detecting a movement of the wearable electronic device (e.g. physical activity, paragraphs [0010], [0100],[0282]); and automatically adjusting the adjustable band based on the detected movement of the wearable electronic device (e.g. physical activity, paragraphs [0010], [0100],[0282]).
In reference to at least claim 6 
Baranski discloses wherein one of the conditions is a location-based condition, and wherein the method further comprises: identifying a location of the wearable electronic device (e.g. geographic location, paragraph [0099]); determining a predicted activity level at the identified location (e.g. tighten upon arrival, loosen upon leaving, paragraph [0099]); automatically adjusting the 
In reference to at least claim 7
Baranski discloses identifying a current location of the wearable electronic device (e.g. geographic location, paragraph [0099]); determining an anticipated future location of the wearable electronic device base on the current location (e.g. geographic location, paragraph [0099]), wherein the identified location is the anticipated future location (e.g. geographic location, paragraph [0099]).
In reference to at least claim 8
Baranski teaches dynamic fit adjustment for wearable electronic devices which discloses a wearable electronic device (e.g. wearable electronic device 100) comprising: a device body (e.g. wearable electronic device 100 includes a housing 104, para. [0103]-[0105], [0110]); an adjustable band connected to the device body (e.g. band 108, para. [0108]-[0113], [0116]-[0122]); one or more processors within the device body (e.g. processing device(s) 306, para. [0166]-[0168]); a memory coupled to at least one of the processors and also within the device body (e.g. memory 308, para. [0106]-[0107]); and a set of instructions stored in the memory and executable by at least one of the processors to: identify one or more conditions pertaining to a wearable electronic device that includes an adjustable band (e.g. obtain conditions such as tightness, activity, humidity, location etc. and generating a signal that includes instructions to adjust the fit of a band, paragraphs [0067], [0091]-[0092], [0099]-[0100]), detect an orientation of the wearable electronic device (e.g. accelerometer, gyroscopes, inertial measurement units, global positioning sensor, proximity sensor, etc. used to detect location and/or heightened activity, paragraphs [0172], [0282]); automatically adjust the adjustable band based on the detected orientation of the wearable electronic device (e.g. using the accelerometer, gyroscopes, inertial measurement units, global positioning sensor, proximity sensor, etc. to determine location and/or heightened activity, paragraphs [0172], [0282]; receiving a signal with an instruction to adjust the fit of a band based on location and/or heightened activity, paragraphs [0008], [0067], [0099]-[0100]). 
In reference to at least claim 9
Baranski discloses wherein one of the conditions is an activity-based condition (e.g. physical activity, paragraphs [0010], [0100]), comprising instruction that are further executable to: detect a movement of the wearable electronic device (e.g. physical activity, paragraphs [0010], [0100],[0282]); and automatically adjust the adjustable band based on the detected movement of the wearable electronic device (e.g. physical activity, paragraphs [0010], [0100],[0282]).
In reference to at least claim 13
Baranski discloses wherein one of the conditions is a location-based condition, and comprising instruction that are further executable to: identify a location of the wearable electronic device (e.g. geographic location, paragraph [0099]); determine a predicted activity level at the identified location (e.g. tighten upon arrival, loosen upon leaving, paragraph [0099]); automatically adjust the adjustable band based on the predicted activity level (e.g. tighten upon arrival, loosen upon leaving, paragraph [0099]).
In reference to at least claim 14
Baranski discloses instructions that are further executable to: identify a current location of the wearable electronic device (e.g. geographic location, paragraph [0099]); determine an anticipated future location of the wearable electronic device base on the current location (e.g. geographic location, paragraph [0099]), wherein the identified location is the anticipated future location (e.g. geographic location, paragraph [0099]).
In reference to at least claim 15 
Baranski teaches dynamic fit adjustment for wearable electronic devices which discloses a computer program product (e.g. program code executed by a processor, para. [0081]) comprising: a computer readable storage medium comprising a set of computer instructions (e.g. program code executed by a processor, para. [0081]), the computer instructions effective to: identify one or more conditions pertaining to a wearable electronic device that includes an adjustable band (e.g. obtain conditions such as tightness, activity, humidity, 
In reference to at least claim 16 
Baranski discloses wherein one of the conditions is an activity-based condition (e.g. physical activity, paragraphs [0010], [0100]), and wherein the method further comprises: detecting a movement of the wearable electronic device (e.g. physical activity, paragraphs [0010], [0100],[0282]); and automatically adjusting the adjustable band based on the detected movement of the wearable electronic device (e.g. physical activity, paragraphs [0010], [0100],[0282]).
In reference to at least claim 20 
Baranski discloses wherein one of the conditions is a location-based condition, and wherein the method further comprises: identifying a location of the wearable electronic device (e.g. geographic location, paragraph [0099]); determining a predicted activity level at the identified location (e.g. tighten upon arrival, loosen upon leaving, paragraph [0099]); automatically adjusting the adjustable band based on the predicted activity level (e.g. tighten upon arrival, loosen upon leaving, paragraph [0099]).

Claim(s) 1-2, 4, 6, 15-16, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0070042 to Beers et al. (Beers) (previously cited).
In reference to at least claims 1 and 15

In reference to at least claim 2
Beers discloses wherein one of the conditions is an activity-based condition (e.g. accelerometer and/or gyroscope to detect sudden movement and/or position, detecting activity including sitting, standing, running, walking, climbing, paragraphs [0163], [0165], [0175], [0178], [0202]), and wherein the method further comprises: detecting a movement of the wearable electronic device (e.g. accelerometer and/or gyroscope to detect sudden movement and/or position, detecting activity including sitting, standing, running, walking, climbing, paragraphs [0163], [0165], [0175], [0178], [0202]), and automatically adjusting the adjustable band based on the detected movement of the wearable electronic device (e.g. accelerometer and/or gyroscope to detect sudden movement and/or position, detecting activity including sitting, standing, running, walking, climbing… automatically adjusting tension to correspond with the position of a patient’s body or activity, paragraphs [0163], [0165], [0175], [0178], [0202]). 
In reference to at least claim 4

In reference to at least claim 6 
Beers discloses wherein one of the conditions is a location-based condition, and wherein the method further comprises: identifying a location of the wearable electronic device (e.g. geographic location, paragraph [0178]) determining a predicted activity level at the identified location (e.g. flat ground, climbing, descending, paragraph [0178]); automatically adjusting the adjustable band based on the predicted activity level (e.g. automatically adjust tension of the laces, paragraph [0178]). 
In reference to at least claim 16 
Beers discloses wherein one of the conditions is an activity-based condition (e.g. accelerometer and/or gyroscope to detect sudden movement and/or position, detecting activity including sitting, standing, running, walking, climbing, paragraphs [0163], [0165], [0175], [0178], [0202]), and wherein the method further comprises: detecting a movement of the wearable electronic device (e.g. accelerometer and/or gyroscope to detect sudden movement and/or position, detecting activity including sitting, standing, running, walking, climbing, paragraphs [0163], [0165], [0175], [0178], [0202]), and automatically adjusting the adjustable band based on the detected movement of the wearable electronic device (e.g. accelerometer and/or gyroscope to detect sudden movement and/or position, detecting activity including sitting, standing, running, walking, climbing… automatically adjusting tension to correspond with the position of a patient’s body or activity, paragraphs [0163], [0165], [0175], [0178], [0202]). 
In reference to at least claim 18 
Beers discloses tightening the adjustable band in response to the detected orientation being a vertical orientation (e.g. accelerometer and/or gyroscope to detect sudden movement and/or position, detecting activity including sitting, standing, running, walking, climbing..tightening if standing paragraphs [0163], [0165], [0175], [0178], [0202]); and loosening the adjustable band in response to the detected orientation being a horizontal orientation (e.g. accelerometer and/or gyroscope to detect sudden movement and/or position, detecting activity including sitting, standing, running, walking, climbing..loosening if sitting, paragraphs [0163], [0165], [0175], [0178], [0202]).
In reference to at least claim 20 
Beers discloses wherein one of the conditions is a location-based condition, and wherein the method further comprises: identifying a location of the wearable electronic device (e.g. geographic location, paragraph [0178]) determining a predicted activity level at the identified location (e.g. flat ground, climbing, descending, paragraph [0178]); automatically adjusting the adjustable band based on the predicted activity level (e.g. automatically adjust tension of the laces, paragraph [0178]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0255944 to Baranski et al. (Baranski) in view of US 2014/0070042 to Beers et al. (Beers). 
In reference to at least claim 11

Beers teaches a motorized tensioning system with sensors which discloses a method comprising: identifying one or more conditions pertaining to a wearable electronic device that includes an adjustable band (e.g. sensor for monitoring tension of the laces, paragraphs [0091],[0160]-[0165],[0178]) and automatically adjusting the adjustable band in response to at least one of the conditions (e.g. sensor for monitoring tension of the laces and responding appropriately, paragraphs [0091],[0160]-[0165],[0178]). Beers disclose detecting an orientation of the wearable electronic device (e.g. accelerometer and/or gyroscope to detect sudden movement and/or position, detecting activity including sitting, standing, running, walking, climbing, paragraphs [0163], [0165], [0175], [0178], [0202]); and automatically adjusting the adjustable band based on the detected orientation of the wearable electronic device (e.g. accelerometer and/or gyroscope to detect sudden movement and/or position, detecting activity including sitting, standing, running, walking, climbing…automatically adjusting tension to correspond with the position of a patient’s body or activity, paragraphs [0163], [0165], [0175], [0178], [0202]) including tightening the adjustable band in 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device/method of Baranski with the teachings of Beers to include using the detected orientation to tighten the adjustable band in response to the detected orientation being a vertical orientation and loosen the adjustable band in response to the detected orientation being a horizontal orientation in order to provide the predictable result of providing the appropriate level of support/tension between the device and the user for each orientation to optimize performance of the device. 

Response to Arguments
Applicant's arguments filed 11/7/2020 have been fully considered but they are not persuasive. Applicant argues that neither Baranski nor Beers teach detecting an orientation of the wearable electronic device and automatically adjusting the band based on the detected orientation of the wearable electronic device, the examiner respectfully disagrees. Baranski teaches dynamic fit adjustment for wearable electronic devices which discloses detecting an orientation of the wearable electronic device (e.g. accelerometer, gyroscopes, inertial measurement units, global positioning sensor, proximity sensor, etc. used to detect location and/or heightened activity, paragraphs [0172], [0282]); and automatically and automatically adjusting the adjustable band based on the detected orientation of the wearable electronic device (e.g. using the accelerometer, gyroscopes, inertial measurement units, global positioning sensor, proximity sensor, etc. to determine location and/or heightened activity, paragraphs [0172], [0282]; receiving a signal with an instruction to adjust the fit of a band based on .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0375506 to Bishop et al. which teaches adaptive support apparel systems and methods. US Patent No. 10,455,906 to Wu et al. which teaches a consistently-tight watch band. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


                                                                                                                                                                               /JENNIFER L GHAND/Examiner, Art Unit 3792